Opinion by
Johnson, J.
It was stipulated that the merchandise is limited to that described on the invoice as “105 crates each 120 pieces 4" x 4“ (c. m. 10.3) red hexagons — natural clay red flooring tiles,” and “6 crates each 240 pieces halves red hexagons — natural clay red flooring tiles”; that the examiner reported the aforesaid merchandise to be 10.1 e. m.; and that the total actual area of the instant merchandise is 1,266.62 square feet. Accepting the stipulation as an agreed statement of fact, it was held that the hexagonal tiles in question are properly dutiable on the basis of the actual total area, amounting to 1,266.62 square feet.